Citation Nr: 0408378	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.   Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for bilateral hearing loss.

2.   Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.  He also had subsequent service with the 
Puerto Rico National Guard.  This claim arises from his 
active duty period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The RO has determined that the evidence received in support 
of the veteran's current claim for bilateral hearing loss is 
new and material and has adjudicated the veteran's claim for 
service connection on a de novo basis.  The RO certified the 
issue of entitlement to service connection for bilateral 
hearing loss to the Board.  Despite the determination reached 
by the RO, the Board must first determine whether new and 
material evidence has been submitted in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), 
and VAOPGCPREC 05-92.  Because service connection for 
bilateral hearing loss was denied in a May 1958 Board 
decision, the Board must consider as a threshold matter the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim.

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a bilateral hearing loss disorder was denied in a May 
1958 Board decision on the grounds that a bilateral hearing 
loss during service or within one year of separation from 
service was not shown by the evidence of record.

2.  Evidence added to the record subsequent to the May 1958 
Board decision includes additional service medical records, 
and post service medical records from the late 1950's to the 
present; the additional evidence is so significant that it 
must be considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received by VA since the May 1958 Board decision 
is new and material, and the claim for service connection for 
a bilateral hearing disorder is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  As a preliminary matter, the Board observes 
that VA has a duty to assist in the development of facts 
pertinent to the veteran's claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), went into effect.  VA 
has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  In view of the Board's favorable decision 
below, to reopen the claim for service connection for a 
bilateral hearing disorder, any failure to fully comply with 
the VCAA was not prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA include a new 
definition of new and material evidence.  However, that 
provision applies only to petitions to reopen filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally denied on any basis.  38 
U.S.C.A. § 5108.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.]

Additionally, in order to warrant reopening the newly 
presented evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110.

Factual Background.  Attempts to locate the complete set of 
the veteran's service medical records have been unsuccessful.  
Apparently, had his records been stored at the National 
Personnel Records Center (NPRC) they may have been destroyed 
in a fire at the NPRC in 1973.  However, the Board notes that 
the veteran's December 1953 induction and his October 1955 
separation physicals are associated with the claims file.  
The veteran's hearing was normal in both examinations.  There 
are no other service medical records on file.

In November 1956 he filed his initial claim noting, 
"deafness, since 1954 while at Camp Tortuguera went to sick 
call on account of deafness.  Now I feel this ailment has 
been aggravated."

By rating action in April 1957 service connection was denied.  
In making that determination the RO noted no evidence of 
deafness except for a notation of mild partial deafness, 
bilateral, cause undetermined noted in March 1957 on a VA 
treatment folder.  

In May 1958 the Board denied service connection for defective 
hearing.  The Board noted that the veteran's service medical 
records did not show treatment for, or a diagnosis of 
defective hearing or other aural disease in service.  The 
veteran's hearing was also normal at discharge from service.  
The Board also noted a notation of mild bilateral partial 
deafness in a March 1957 treatment record, as well as a 
February 1958 outpatient examination diagnosis of moderate 
bilateral mixed deafness.

The veteran filed a new claim for service connection for a 
bilateral hearing disorder in January 1999.

The evidence associated with the claims file since the 
Board's decision in May 1958 includes additional service 
medical records from his National Guard period of service, 
and private and VA medical records, and medical opinions post 
service and to the present time.  The record also includes 
lay and buddy statements attesting to the veteran's hearing 
disability.

Analysis.  The Board finds that the additional evidence added 
to the record since the Board's decision of May 1958 is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Accordingly, the Board reopens the 
claim of entitlement to service connection for a bilateral 
hearing loss disorder.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 
C.F.R. § 3.156.  

Having found that the veteran's claim for service connection 
for a bilateral hearing loss disorder has been reopened, the 
Board has reviewed the evidence and determined that further 
evidentiary development is necessary.  Accordingly, the issue 
of entitlement of service connection for a bilateral hearing 
loss disorder is remanded for additional development.  38 
C.F.R. § 19.9(a)(2).


ORDER

The claim for entitlement to service connection for a 
bilateral hearing loss disorder is reopened.   To this extent 
only, the benefit sought on appeal is allowed.


REMAND

A review of the record indicates the veteran has not been 
adequately notified of the VCAA as it applies to his present 
appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, 
post service medical records dated in late 1950s to the 
present time reveal a history of bilateral hearing loss 
problems following service.  An April 2000 letter from Jose. 
R. Sanchez-Mendiola, M.D., opined that, "After evaluation of 
this patient and his record, (the veteran) need to be 
considered for approval of his disability related to hearing 
loss associated with his service in army."

The Board finds that a medical examination is required prior 
to appellate review.  In view of the foregoing, this case is 
REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.  
This includes notifying the veteran 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his bilateral 
hearing loss disorder since active 
service.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.  

3.  The veteran should be scheduled for 
examination by an appropriate specialist 
to ascertain the probably date of onset 
and etiology of his bilateral hearing 
loss.  All indicated tests should be 
performed and all clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
elicit a history of the veteran's in-
service and post-service noise exposure 
and hearing problems.  The examiner 
should provide an opinion as to whether 
it is as likely as not that a hearing 
loss disorder had its onset in service or 
is otherwise the result of any event of 
the veteran's military service.  The 
examiner's attention is directed to the 
following:  the diagnoses of mild partial 
deafness, bilateral, cause undetermined 
noted in March 1957, as well as a 
February 1958 diagnosis of moderate mixed 
deafness, bilaterally; and the opinion of 
Dr. Sanchez-Mendiola indicating a 
relation between the veteran's hearing 
loss and service.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



